Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 8/31/2021.
2.  Claims 1-18 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-6, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)() as being anticipated by Kornhall U.S Patent No. 8,863,003. 
As to claim 1, Kornhall teaches a method for aggregating notification messages, comprising: 
receiving at least one notification message (…messages to administrators…, lines 21-22 column 1); 
obtaining a task identifier of a task to which each notification message belongs, obtaining notification messages belonging to a same task based on the task identifiers, and aggregating and displaying the notification messages belonging to the same task (…The message aggregator 408 may group messages of the same type. For example, messages may be aggregated based on message IDs. That is, messages with same message IDs may be grouped together, with only the first one being displayed,….lines 24-30 column 3). 
As to claim 2, Kornhall further teaches aggregating the notification messages belonging to the same task into a message display box of the task for display (display upper panel 702, Fig. 7 and associated specification). 
As to claim 3, Kornhall further teaches displaying an allowable number of notification messages belonging to the same task in a display area of the message display box, in response to a total number of the notification messages belonging to the same task being greater than the allowable number (…If, however, at 506 the message aggregator 408 determines that the number of messages is more than the number n, the message handling process 500 may proceed to 508, at which the message aggregator 408 may determine whether more than one type of messages need to be displayed. If all messages is of the same type, the message handling process 500 may proceed to 512 to output the messages. Determination of the message type may be based on message ID. If there is more than one type of messages, the message handling process 500 may proceed to 510 to aggregate the messages. For example, only the first message of each type may be kept for display and rest of the messages may be aggregated and hidden…., lines 1-14 column 4). 
As to claim 4, Kornhall further teaches hiding and displaying remaining notification messages belonging to the same task in the message display box outside the display area (…only the first message of each type may be kept for display and rest of the messages may be aggregated and hidden…., lines 10-14 column 4), and displaying a message display control in the message display box (…the first message of each type may be displayed with an indication to show that more messages of the same type is available if desired. The indication may be, for example, a hyper link, or a button…, lines 16-19 column 4). 
As to claim 5, Kornhall further teaches in response to a first trigger operation on the message display control, adjusting a display size of the display area of the message display box, and displaying the hidden notification messages in the display area of the message display box (…the link 606 hides all other similar messages and greatly reduces the display area needed for messages with same message ID (e.g., e105). If a--user is interested in seeing the other similar messages, the user can simply click on the link 606 to display them…, lines 30-34 column 4). 
As to claim 6, Kornhall further teaches in response to a second trigger operation on the message display control, recovering the display area of the message display box to the default display size, and hiding the previously hidden notification messages again (…the link 606 hides all other similar messages and greatly reduces the display area needed for messages with same message ID (e.g., e105). If a--user is interested in seeing the other similar messages, the user can simply click on the link 606 to display them…, lines 30-34 column 4). 
As to claim 14, Kornhall further teaches in response to the notification message being a non-task message, displaying the notification message in the display interface separately (…The short list of all types of messages including a representative message of each type may give a user a clean and clear presentation of system's operational status…, lines 52-54 column 4). 
As to claim 15, Kornhall further teaches in response to the notification message being a task message, obtaining the task identifier of the notification message (…The short list of all types of messages including a representative message of each type may give a user a clean and clear presentation of system's operational status…, lines 52-54 column 4). 
As to claims 17-18, note the discussion of claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kornhall in view of Lee U.S Patent No. 9,398,395.
As to claim 7, Kornhall does not teach obtaining a latest notification time of each task, wherein the latest notification time of the task is a notification time of a latest notification message for the task, determining a display order of the message display box of each task in the display interface according to the latest notification time of each task from late to early, and displaying the message display box of each task in the display interface according to the display order. 
Lee teaches a system of grouping and displaying messages wherein the system obtains a latest notification time of each message, wherein the latest notification time of the message is a notification time of a latest notification message, determining a display order of the messages in a user interface according to the latest notification time of each message from late to early, and displaying the messages in the user interface according to the display order (Figs. 8A-9 and associated specification; …sender terminal 90 may arrange and display sent/received messages based on sending/receiving time in each of sub-groups. For example, sender (A) terminal 90 may arrange and display six messages belonging to sub-group 914 based on sending/receiving times…, lines 1-5 column 15). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Kornhall reference to include the teachings of Lee reference because by displaying the messages in the user interface according to the latest notification time of each message from late to early, the system allows the user to determine the time relation between the related messages, as disclosed by Lee (lines 1-5 column 15).
As to claim 8, Kornhall as modified further teaches determining a target task to which a new notification message belongs, displaying the message display box of the target task at the first place of the display interface (…the message view controller 406 may read all pending messages from the message buffer 416 and display them on the UI 404 during a UI refresh cycle. The message aggregator 408 may group messages of the same type…, lines 24-27 column 3).  Note the discussion of claim 7 above for the reason of combining references.
As to claim 16, Kornhall does not teach displaying the notification message belonging to the same task in the message display box of the task according to a notification time from late to early.
Lee teaches a system of grouping and displaying messages wherein the system displays notification messages in a user interface according to notification times from late to early (Figs. 8A-9 and associated specification; …sender terminal 90 may arrange and display sent/received messages based on sending/receiving time in each of sub-groups. For example, sender (A) terminal 90 may arrange and display six messages belonging to sub-group 914 based on sending/receiving times…, lines 1-5 column 15). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Kornhall reference to include the teachings of Lee reference because by displaying notification messages according to notification times, the system allows the user to determine the time relation between the related messages, as disclosed by Lee (lines 1-5 column 15).

5.  Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kornhall in view of Guenther U.S Patent No. 9,450,902.
As to claim 9, Kornhall does not teach in response to the message display box being in an unconcerned state and detecting a click operation on a task concern control in the message display box, updating the task corresponding to the message display box as a concerned state, and displaying a concerned icon on the task concern control. 
Guenther teaches a system of marking email messages wherein in response to the messages being in an unconcerned state and detecting a click operation, updating the messages as a concerned state, and displaying a concerned icon on a user interface (…A user may select the mark thread button 219 that causes an existing thread (for example, the first thread 240) to be marked as important. In other words, selection of the mark thread button 219 marks the first thread 240 that the selected email message 242 belongs to as important. When the first thread 240 is marked as important, all the email messages 242, 243, and 244 in the first thread are also marked as important, as shown in FIG. 2, by including a "mark thread" icon next to the email messages. According to one embodiment, the user can right click on the selected message 242 that causes a menu of options to be displayed. The menu of options can include a mark thread option. The user can select the mark thread option to mark the first thread 240 as important…, lines 28-41 column 6).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Kornhall reference to include the teachings of Guenther reference because by using an icon to change the states of the messages, the system allows the user to easily flag a group of related messages as important, as disclosed by Guenther (lines 24-33 column 1).
As to claim 10, Kornhall does not teach in response to the message display box being in a concerned state and detecting a click operation on the task concern control in the message display box, updating the task corresponding to the message display box as a concern cancelled state, and displaying a concern cancelled icon on the task concern control.
Guenther teaches a system of marking email messages wherein in response to the messages being in a concerned state and detecting a click operation, updating the messages as a concerned cancelled state, and displaying a concern cancelled icon on a user interface (…According to one embodiment, the user can un-mark the thread indicating that the thread is no longer important. The user can un-mark the thread by selecting a particular message belonging to the thread and clicking the mark thread button 219 again. In other words, mark thread button 219 can toggle between mark thread as important and mark thread as unimportant. When the mark thread button 219 is selected, the thread that the selected message belongs to is marked as unimportant and the "mark thread" icons can be removed from the email user interface (UI). Un-marking a thread removes the thread from the set of threads that are synced across multiple client devices 110, 120. A delete sync operation associated with one client device provides an indication for the other client devices that the thread was unmarked…, lines 9-23 column 10).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Kornhall reference to include the teachings of Guenther reference because by using an icon to change the states of the messages, the system allows the user to easily flag a group of related messages as important or no longer important, as disclosed by Guenther (lines 24-33 column 1; lines 9-23 column 10).
As to claim 11, note the discussion of claim 10 above. 
As to claim 12, note the discussion of claim 9 above. 

Allowable Subject Matter
6.  Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 9,300,621 discloses a unified communication application aggregating communication history between a user and another person.
U.S Patent No. 10,136,285 discloses receiving an information request message that includes a unique identifier and one or more parameters, a central wireless communication device sends one or more information response messages that include the unique identifier and values for at least one of the one or more parameters to the peripheral wireless communication device.
U.S Publication No. 2013/0290879 discloses grouping notification messages together into a single line item that can be displayed with other received messages from a message store on a portable electronic device.
U.S Publication No. 2013/0097526 discloses composition of reply messages within a message listing display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194